Citation Nr: 0517243	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  04-04 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date earlier than February 5, 
2002 for the grant of service connection for depression.


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from July 1975 to November 
1975.


REMAND

In the veteran's substantive appeal, received in February 
2004, the veteran indicated that he did not want a hearing 
before the Board of Veterans' Appeal (Board).  However, in a 
Department of Veterans Affairs (VA) Form 646, dated later in 
February 2004, it was indicated that the veteran wished to 
amend his VA Form 9 to reflect that he requested a personal 
hearing at a local VA office before a member of the Board.  
The record does not reflect that the veteran has withdrawn 
this request.  Consequently, the Board finds that it has no 
alternative but to remand this matter so that the veteran can 
be afforded his requested hearing before the Board.

Accordingly, to ensure full compliance with due process 
requirements, the case is remanded to the regional office 
(RO) for the following development:

Arrangements should be made for the 
veteran to have a hearing at the RO 
before a member of the Board. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board will defer any other action pending any 
additional hearing in this matter.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




